Citation Nr: 0406728	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The claimant served on active duty for training in the 
Massachusetts National Guard from January 1978 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.


FINDING OF FACT

There is competent medical evidence that the veteran's right 
carpal tunnel syndrome is due to his service connected 
residuals of second degree and third degree burns both hands 
and right arm.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right carpal tunnel syndrome was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran sustained 
second and third degree burns on both hands and his right arm 
in July 1987 while preheating a M-2 gas burner for the 
evening meal and a gas leak developed causing gas to ignite.  

A report from Brigham and Women's Hospital Pain Clinic dated 
November 1993 indicated that four or five years after 
sustaining his burns, the veteran noticed intermittent 
changes in sensation of his right forearm in the area 
corresponding with his burn.  He noticed numbness or tingling 
sensations if exposed to cold and the discomfort he described 
was constant throughout the day with some relief 
intermittently.  The veteran indicated that it was not a 
pain, but rather a tingling burning sensation, which started 
on his posterior aspect of his forearm extending down over 
the medial volar surface of his forearm.  Occasionally, he 
noted the discomfort to be a "gripping" type sensation.  
Other times he noticed a feeling of tingling sensation and 
occasionally it radiated to his fingers.  The veteran also 
reported a decrease in sensation in his right forearm.  He 
described the discomfort as interfering with his activities 
of daily living.  The veteran described the discomfort as 
10/10 on very bad days otherwise possibly a 5/10.  It was 
noted that the veteran had recently revisited the burn center 
and then he was referred to the Pain Clinic.

The examination showed that the veteran had decreased 
sensation to pin prick of his right medial forearm as well as 
his right posterior forearm in the distribution of his 
previous burn.  The veteran had full range of motion of his 
upper extremities and had motor strength 5/5+ bilaterally 
with no evidence of any weakness.  It was noted that the rest 
of the examination was unremarkable as was the rest of his 
motor examination.  

At his March 2000 VA examination, the veteran reported 
tingling and weakness in his forearm and hand.  The veteran 
had complaints of persistent dysesthesias in the right 
forearm since that time.  He indicated that the right forearm 
had had tingling and pain, which had progressed to weakness.  
The veteran reported that it had also begun to involve the 
upper extremity as well.  He indicated that he worked as an 
asphalt paver up until one year ago and no longer was able to 
do that work because of pain and cramping in the right hand.  
With sustained repetitive use of the right upper extremity he 
found diminished grip strength, dropping things and 
clumsiness.  

The examination found no atrophy or any fasiculations noted.  
Tone was normal.  Tinel's was negative, Phalen's was 
negative.  Strength was 5/5 throughout the upper extremities, 
except in the right there was mild weakness of 4+/5 in grip 
strength of adductor digiti minimi, first dorsal interossei, 
thumb flexion and extension, wrist flexion and extension, 
biceps, triceps, and brachioradialis.  Sensory examination 
showed diminished light touch and pinprick in the right upper 
extremity in the lateral forearm and lateral three fingers.  
Reflexes were 2+ throughout except an absent biceps and 
brachioradialis on the right.  The examiner's assessment was 
persistent and progressive dysestheias and weakness in the 
right forearm and hand and now involving the left arm.  The 
neurological diagnosis was mild carpal tunnel syndrome on the 
right; C7-8 radiculopathy bilaterally, right greater than 
left, predominantly sensory.

A letter from J.D., M.D., dated August 2000 indicated that 
the veteran had persisting and probably increasing right 
greater than left proximal hand and wrist joint pain, and 
also had pain in the right shoulder.  The examiner noted that 
the veteran suffered an extensive burn to both distal half 
upper extremities greater than 10 years ago working as a cook 
in the Army and might have some degree of pain since, 
worsening since 1998.  It was noted that the veteran had 
difficulty with any gripping or forceful use of the right 
upper extremity. 

VA outpatient treatment records dated March 2000 to June 2002 
show that the veteran complained of tingling/numbness in the 
right arm and hand and also in the fingers of the left hand.  
The EMG found mild carpal tunnel and bilateral C7-8 
radiculopathy right greater than left.  In May 2002, the 
examiner indicated that EMG studies were conducted.  It was 
noted that evidence of radial nerve sensory changes of no 
clinical significance was found, probably secondary to a 
distal injury to the hand, which occurred when the veteran 
burned his hand in 1987.  There was also evidence of a mild 
carpal tunnel syndrome on the right hand as well.  In June 
2002, the examiner noted that the veteran had been 
investigated for right upper extremity pain, numbness, and 
weakness probably related to the burn injury in 1987.  The 
impression was right C7-C8 radiculopathy, right carpal tunnel 
syndrome and EMG evidence of sensory radial deficit status 
post burn.

A July 2002 VA examination indicated that the veteran was 
being evaluated for right arm and hand pain.  The veteran 
reported that ever since he sustained his burns in service, 
he had experienced intermittent numbness and tingling down 
the right arm, with tingling and numbness of all five fingers 
in both dorsum and palm of the hand.  He indicated that his 
pain occurred every 20 minutes depending on what he was 
doing.  He felt his pain started from the right shoulder 
shooting down to all fingers and felt weak with grabbing and 
lifting stuff, to the point of dropping things sometimes.  
The examination found decreased range of motion with palmar 
flexion to 60-70 degrees due to both pain (6/10 degree) as 
well as weakness.  Motor weakness of right thenar muscle was 
4/5 with handgrip and palmar flexion.  There was no apparent 
muscle atrophy.  Tinel's and Phalen's signs were positive on 
the right.  The right radial deep tendon reflexes were 1+, 
compared to the left at 2+.  There was normal dorsiflexion, 
radial deviation and ulnar deviation, but there was increased 
pain associated with each movement to various degrees, with 
5/10 dorsiflexion, 1/10 with radial deviation and 2/10 with 
ulnar deviation.  The examiner did indicate that the finding 
of right radial deep tendon reflexes weaker than the left was 
not related to the veteran's carpal tunnel syndrome.

At a September 2002 VA examination, the examiner indicated 
that the veteran had symptoms indicative of neuropathy and 
carpal tunnel syndrome.  The examiner indicated that the 
examination did not suggest any evidence of thoracic outlet 
syndrome and the examination pertaining to the cervical spine 
was normal.  

At his July 2003 VA examination, the examiner noted, after 
reviewing the file, that the veteran had a VA established 
diagnosis of carpal tunnel syndrome with a question of 
cervical radiculopathy and also right classic outlet 
syndrome.  It was noted that there were visible burn marks 
over the veteran's right forearm; however, there was no 
contracture.  The burn mark extended up to the upper and mid-
forearm area.  The movements of his elbow and wrist joints 
were normal.  His overall motor strength was 5/5.  Deep 
tendon reflexes were symmetrical and sensory examination as 
such was intact.  His handgrip strength on the right side was 
16 and the left, 20.  His EMG study was indicative of mild 
carpal tunnel syndrome.  In an addendum to this examination, 
the examiner opined that it was not as likely as not that the 
veteran's carpal tunnel syndrome was related in some way to 
his service connected burns.

At his November 2003 Travel Board hearing, the veteran 
testified to neurological symptoms since suffering burns in 
service.  He indicated that he had weakness and trouble 
gripping.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for secondary service connection in 
June 2002.  In January 2003, the RO sent the veteran a letter 
providing the notices required under the VCAA.  In the 
January 2003 letter, the RO explained the information and 
evidence needed to substantiate his claim for secondary 
service connection for carpal tunnel syndrome, with specific 
references to what the evidence must show to establish 
entitlement to the disability claimed.  The veteran was also 
advised that he needed to provide the name of the person, 
agency, or company who had records that the veteran believed 
would help in deciding the claim; the address of this person, 
agency, or company; the approximate time frame covered by the 
records; and the condition for which he was treated, in the 
case of medical records.  The veteran was also informed that 
if there were any private records that would support his 
claim, he had to complete the authorization form, which was 
provided, and the VA would request those records.  The letter 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as medical records, employment records, 
and records of other Federal agencies.  Finally, the veteran 
was asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  The letter indicated that 
the VA would also assist the veteran by providing a medical 
examination or getting a medical opinion if necessary to make 
a decision.  Thus, the letter of January 2003, as well as 
several other documents sent to the veteran during the course 
of the development of the claim, provided notices as required 
under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Analysis

The evidence clearly shows that the veteran has right carpal 
tunnel syndrome.  The veteran is service connected for 
residuals of second and third degree burns of both hands and 
the right arm.  In order for the veteran to be service-
connected for right carpal tunnel syndrome on a secondary 
basis, the evidence must show that the veteran's right carpal 
tunnel syndrome is proximately due to or the result of his 
service-connected residuals of second and third degree burns 
both hands and right arm.

A letter from J.D., M.D., dated August 2000 indicated that 
the veteran suffered an extensive burn to both distal half 
upper extremities greater than 10 years ago while in service, 
possibly some degree of pain since, and worsening since 1998.  
A VA outpatient treatment record dated May 2002 indicated 
that the veteran had evidence of radial nerve sensory changes 
of no clinical significance; probably secondary to a distal 
injury to the hand, which occurred when, the veteran burned 
his hand in 1987.  In June 2002, the VA examiner noted that 
the veteran had been investigated for right upper extremity 
pain, numbness, and weakness probably related to the burn 
injury in 1987.  The impression was right C7-C8 
radiculopathy, right carpal tunnel syndrome and EMG evidence 
of sensory radial deficit status post burn.  However, a July 
2003 VA examiner indicated that the veteran's carpal tunnel 
syndrome was not related to the veteran's service connected 
burns.  This examiner gave no rationale for his conclusion. 

When the aforementioned evidence is viewed in conjunction 
with the July 2003 opinion, it is found that the merits of 
the case are in relative equipoise.  Therefore, resolving all 
doubt in favor of the veteran, it is found that a grant of 
service connection for right carpal tunnel syndrome as 
secondary to residuals of second degree and third degree 
burns both hands and right arm is warranted and the veteran's 
appeal is allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right carpal tunnel syndrome, as 
secondary to residuals of second degree and third degree 
burns both hands and right arm is granted, subject to 
controlling regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



